Citation Nr: 0712612	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-40 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
May 29, 2003 (to include entitlement to an effective date 
earlier than May 29, 2003 for a 30 percent rating).

2.  Entitlement to an initial staged rating in excess of 30 
percent for PTSD, from May 29, 2003.

3.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with degenerative disc disease.

4.  Entitlement to an effective date earlier than February 
27, 2003 for a 40 percent rating for chronic lumbosacral 
strain with degenerative disc disease.

5.  Entitlement to an effective date earlier than May 29, 
2003, for entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles O. Barto, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
March 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and October 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

PTSD

A rating decision dated in August 2002 awarded the veteran 
service connection for PTSD, with assignment of an initial 
evaluation of 10 percent, effective from May 31, 2002.  
Notice of the determination was issued that same month.  A 
statement received on May 29, 2003 may reasonably be 
construed as timely notice of disagreement with the assigned 
rating.  Thereafter, a rating decision in October 2003 
increased the evaluation for PTSD from 10 percent to 30 
percent, effective from May 29, 2003.  In a statement 
received on May 14, 2004, the veteran requested an effective 
date earlier than May 29, 2003 for the award of the 30 
percent rating.  The veteran timely completed an appeal as to 
the earlier effective date issue, following issuance of a 
statement of the case on that matter.

However, the Board notes that a statement of the case has not 
been issued as to the issues of entitlement to an initial 
evaluation in excess of 10 percent for post-traumatic stress 
disorder (PTSD), prior to May 29, 2003, and entitlement to an 
initial staged rating in excess of 30 percent for PTSD, from 
May 29, 2003.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In this regard, the Board notes that while a statement of the 
case was provided as to the issue of entitlement to an 
effective date earlier than May 29, 2003 for a 30 percent 
rating for PTSD, this issue is part of, and inextricably 
intertwined with, the issue of entitlement to an initial 
evaluation in excess of 10 percent for PTSD, prior to May 29, 
2003.  As such, appellate consideration of the earlier 
effective date issue must be deferred pending resolution of 
the claim for entitlement to an initial evaluation in excess 
of 10 percent for PTSD, prior to May 29, 2003.  

Lumbosacral strain with degenerative disc disease

A rating decision dated March 25, 2003 denied an evaluation 
in excess of 10 percent for the service-connected back 
disability.  Notice of the determination was issued on March 
26, 2003.  A rating decision in April 2003 increased the 
evaluation for the back disability from 10 percent to 40 
percent, effective from February 27, 2003.  Notice of that 
determination was issued on May 5, 2003.  A statement 
received on May 29, 2003 may be reasonably construed as a 
timely notice of disagreement with the March 25, 2003 rating 
determination.  A statement received on May 14, 2004 
constituted timely notice of disagreement with the May 5, 
2003 notice of the April 2003 rating determination assigned 
effective date for the 40 percent rating, when the provisions 
of 38 C.F.R. § 20.305 are considered.  While a rating 
decision dated in April 2005 denied an earlier effective date 
for the 40 percent disability evaluation for the veteran's 
back disability, a statement of the case has not been issued 
as to the issues of entitlement to an evaluation in excess of 
40 percent for chronic lumbosacral strain with degenerative 
disc disease, and entitlement to an effective date earlier 
than February 27, 2003 for a 40 percent rating for chronic 
lumbosacral strain with degenerative disc disease.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

TDIU

A rating decision in October 2003 granted TDIU effective from 
May 29, 2003.  The veteran timely completed an appeal of the 
effective date assigned for the TDIU, following issuance of a 
statement of the case in September 2004.  However, the issue 
of entitlement to an effective date earlier than May 29, 
2003, for TDIU is inextricably intertwined with the issues 
that are the subject of this remand.  As such, appellate 
consideration must be deferred pending completion of the 
actions requested in this remand.

In view of the foregoing, the case is hereby Remanded for the 
following actions:

1.  Issue a statement of the case as to 
the issues of (1) entitlement to an 
initial evaluation in excess of 10 
percent for post-traumatic stress 
disorder (PTSD), prior to May 29, 2003 
(to include a 30 percent rating); (2) 
entitlement to an initial staged rating 
in excess of 30 percent for PTSD, from 
May 29, 2003; (3) entitlement to an 
evaluation in excess of 40 percent for 
chronic lumbosacral strain with 
degenerative disc disease; and (4) 
entitlement to an effective date earlier 
than February 27, 2003 for a 40 percent 
rating for chronic lumbosacral strain 
with degenerative disc disease.  The 
appellant and his representative must be 
afforded the appropriate period of time 
to respond.  The appellant and his 
representative must be apprised that a 
timely substantive appeal must be 
received as to each issue for which 
appellate consideration by the Board is 
desired.  

2.  Thereafter, the case must be returned 
to the Board for adjudication of the 
issues developed for appellate 
consideration, as appropriate, to include 
entitlement to an effective date earlier 
than May 29, 2003 for the award of TDIU.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006)




